   Case 3:19-cv-01096-JAH-JLB Document 14 Filed 04/08/20 PageID.89 Page 1 of 1




                        United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Sallie M. Escobedo,

                                                         Civil Action No. 19-cv-01096-JAH-JLB

                                           Plaintiff,
                                    V.
Prime Recovery LLC,                                             DEFAULT JUDGMENT
                                                                  IN A CIVIL CASE

                                         Defendant.


Decision by Court. This action came before the Court. The issues have been heard and a decision has
been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plaintiff shall recover an award of $35,916.00 from Defendant, which represents the following:
a. $1,000.00 in statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A);
b. $7,500.00 in statutory damages pursuant to 47 U.S.C. §227(b)(3)(B);
c. $22,500.00 in treble damages pursuant to 47 U.S.C. §227(b)(3)(C);
d. $1,000.00 in statutory damages pursuant to Cal. Civ. Code §1788.30(b); and
e. $3,916.00 in costs of this action, together with reasonable attorney’s fees.
Interest shall accrue on the judgment until satisfied by Defendant.




Date:          4/8/20                                         CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ T. Ferris
                                                                                     T. Ferris, Deputy
